DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-3, 10-13, 17, 21, and 22 stand rejected under Section 102.  Claims 4, 5, 7-9, 14, 15, and 23-25 stand rejected under Section 103.  The drawings and specification stand objected to.  Claims 6, 16, and 18-20 were previously canceled.
Applicants canceled claims 2-5, 7-9, 11-15, 17, and 21-25, amended claims 1 and 10, and added new claims 26-43.  Applicants provided replacement drawings and amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments address the previously noted objections to the drawings and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Specification objections: Applicants’ amendments address the previously noted objections to the specification and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Section 102 and Section 103 rejections: Applicants’ amendments overcome the previously noted rejections, but secondary art provided with the previous rejections anticipates certain claims, and additional art identified during updated searches renders obvious other claims.
Note: The Office considered a Section 112(a) written description rejection of claims 39-42, but upon further review of the originally filed application, determined that substrate (23) could be or include an RDL, which would serve as the second RDL in claim 39.  Claims 40-42 would have also been rejected under Section 112(a) if support had not been present for claim 39, but since claim 39 has support, no rejection is made for claims 40-42.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 26, 27, 29-33, and 36 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tsai, U.S. Pat. Pub. No. 2015/0179591, Figure 1.




    PNG
    media_image1.png
    455
    732
    media_image1.png
    Greyscale

Regarding claim 1: Tsai Figure 1 discloses a semiconductor device package (10), comprising: a first substrate (32); a first electronic component (36) disposed over the first substrate (32), the first electronic component (36) having a first surface facing the first substrate (32) and a second surface opposite to the first surface; and a first redistribution layer (RDL) (52) on the second surface of the first electronic component (36), wherein a lateral surface of the first RDL (52) substantially aligns with a lateral surface of the first electronic component (36).  Tsai specification ¶¶ 12-20. 
Regarding claim 26, which depends from claim 1: Tsai discloses a second substrate (20), wherein the second surface of the first electronic component (36) faces the second substrate (20).  See id.
Id. ¶¶ 19-21.  For purposes of the rejection, the innermost (16, 56, 54) is considered the first electrical contact.
Regarding claim 29, which depends from claim 27: Tsai discloses a second RDL (34) on the first surface of the first electronic component (36).  Id. ¶ 16.
Regarding claim 30, which depends from claim 29: Tsai discloses a second electrical contact (30), wherein the second RDL (34) is electrically connected to the first substrate (32) through the second electrical contact (30).  Id.
Regarding claim 31, which depends from claim 30: Tsai discloses a connection structure (30, 34, 50, 16, 56, 54), wherein the first substrate (32) is electrically connected to the second substrate (20) through the connection structure (30, 34, 50, 16, 56, 54).  Id. ¶¶ 14-21.  For purposes of the rejection, the middle and outermost electrical connections (50, 16, 56, 54) are considered a part of the connection structure.
Regarding claim 32, which depends from claim 31: Tsai discloses the connection structure (30, 34, 50, 16, 56, 54) comprises an upper portion (54, upper portion of 56), a lower portion (50, 16), and a neck portion (lower portion of 56) between the upper portion and the lower portion.  See Tsai Figure 1; Tsai specification ¶¶ 12, 19-21.
Regarding claim 33, which depends from claim 32: Tsai discloses that a width of the lower portion (50, 16) is greater than a width of the upper portion (54, upper portion of 56), and the width of the upper portion (54, upper portion of 56) is greater than a See Tsai Figure 1; Tsai specification ¶¶ 12, 19-21.
Regarding claim 36, which depends from claim 31: Tsai discloses an encapsulant (38, 48) accommodating the connection structure (30, 34, 50, 16, 56, 54), the first electrical contact (16, 56, 54), and the second electrical contact (30).  Tsai specification ¶¶ 16, 18.
Claims 1, 10, 37, and 38 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nicholls, U.S. Pat. No. 9,721,872, Figure 14.
Nicholls, Figure 14:

    PNG
    media_image2.png
    191
    467
    media_image2.png
    Greyscale

Regarding claim 1: Nicholls Figure 14 discloses a semiconductor device package, comprising: a first substrate (306); a first electronic component (310) disposed over the first substrate (306), the first electronic component (310) having a first surface (1202) facing the first substrate (306) and a second surface (1204) opposite to the first surface (1202); and a first redistribution layer (RDL) (1208) on the second surface (1204) of the first electronic component (310), wherein a lateral surface of the first RDL (1208) substantially aligns with a lateral surface of the first electronic component (310).  Nicholls Figure 1; Nicholls specification, col. 4, ll. 4-52.

Regarding claim 37, which depends from claim 10: Nicholls discloses the first RDL (1208) is continuous at least from a first lateral surface of the first RDL (1208) to a second lateral surface of the first RDL (1208) opposite to the first lateral surface of the first RDL (1208).  See Nicholls Figure 14.
Regarding claim 38, which depends from claim 10: Nicholls discloses a lateral surface of the first RDL (1208) is substantially coplanar with a lateral surface of the first electronic component (310).  See id.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls, and further in view of Haba, U.S. Pat. No. 9,159,708, Figure 21.
Haba Figure 21:

    PNG
    media_image3.png
    409
    323
    media_image3.png
    Greyscale

Regarding claim 26, which depends from claim 1: Nicholls Figure 14 does not disclose a second substrate.  However, the Nicholls disclosure states that its inventions are directed to stacking, and that “the packages can be stacked, e.g., can be a lower package with another package or structure stacked on top or can be the upper package stacked upon a lower package or structure.”  Nicholls specification, col. 7, ll. 34-38.  
Haba Figure 21 shows an example of stacking packages.  Haba specification, col. 12, l. 46 – col. 13, l. 24.  One having ordinary skill in the art at a time before the 
Regarding claim 27, which depends from claim 26: The combination discloses a first electrical contact, in via (1418), wherein the first RDL (1208) is electrically connected to the second substrate through the first electrical contact.  Nicholls specification, col. 4, ll. 4-52, col. 7, ll. 34-38; Haba specification, col. 12, l. 46 – col. 13, l. 24.  
Regarding claim 28, which depends from claim 27: Nicholls discloses a conductive via (1206) within the first electronic component (310), wherein the first RDL (1208) is electrically connected to the first substrate (306) through the conductive via (1206).  Nicholls specification, col. 4, ll. 4-52.

Allowable Subject Matter
Claims 34, 35, and 39-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 34: The claim has been found allowable because the prior art of record does not disclose “wherein the neck portion of the connection structure is 
With regard to claim 35: The claim has been found allowable because the prior art of record does not disclose “wherein a width of the upper portion of the connection structure is greater than a width of the first electrical contact”, in combination with the remaining limitations of the claim.
With regard to claim 39: The claim has been found allowable because the prior art of record does not disclose “a second RDL electrically connected to the first substrate through a conductive via disposed within the first electronic component”, in combination with the remaining limitations of the claim.
With regard to claims 40-42: The claims have been found allowable due to their dependency from claim 39 above.
With regard to claim 43: The claim has been found allowable because the prior art of record does not disclose “a second substrate; and a buffer layer contacting the first RDL and the second substrate”, in combination with the remaining limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Victoria K. Hall/Primary Examiner, Art Unit 2897